

117 S262 IS: Supporting State and Local Leaders Act
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 262IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Ms. Smith (for herself, Ms. Klobuchar, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow tax credits to State and local governments for paid sick leave and paid family and medical leave. 1.Short titleThis Act may be cited as the Supporting State and Local Leaders Act.2. State and local governments allowed tax credits for paid sick and paid family and medical leave(a)In generalSections 7001(e)(4) and 7003(e)(4) of the Families First Coronavirus Response Act are each amended by striking , the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing and inserting or any agency or instrumentality of the United States.(b)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate.